Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the medium reads on transitory signals.  The disclosure only mentions medium as “Similarly, it will be appreciated that any flow charts, flow diagrams, state transition diagrams, pseudo code, and25 the like represent various processes which may be substantially represented 
in computer readable medium and so executed by a computer or processor, 
whether or not such computer or processor is explicitly shown.” And “In some embodiments, the computer readable storage medium is non- transitory. 
Herein, some embodiments are also intended to cover computer0 readable storage media, e.g., digital data storage media, which are machine 
or computer readable and encode machine-executable or computer- executable programs of instructions where said instructions perform some or 
all of the steps of methods described herein. 
The computer readable storage media may be, e.g., digital memories,0 magnetic storage media such as magnetic disks and magnetic tapes, hard 
drives, or optically readable digital data storage media.”
Specification does not exclude carrier waves using a closed ended definition


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
1. A method for monitoring a process, the method including at least one electronic device in operation and generating first data of a metric, the method further comprising: a learning process, including:
analysing automatically second data, representative of events that have occurred during the process, in order to determine anomalies of a chosen type, and automatically determining an indicator representative of the metric, then a correlation between the determined anomalies and the indicator, and then at least one rule defining the correlation, and a monitoring process, including: 
automatically analysing, periodically and group after group, newly generated first data, by checking whether at least one value of the indicator, determined on the basis of the data, satisfies the determined rule, in order to predict the occurrence of the anomaly in a future group of first data when the at least one value satisfies the rule.
Step 1 analysis:
In the instant case, the claims are directed to a method/machine. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. including an observation, evaluation, judgment, opinion)”. 
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of 
1. A method for monitoring a process, the method including at least one electronic device (see below) in operation and generating first data of a metric, the method further comprising: a learning process (mental process of learning with assistance of pen and paper), including:
analysing automatically (see below) second data, representative of events that have occurred during the process, in order to determine anomalies of a chosen type, and automatically determining an indicator representative of the metric, then a correlation between the determined anomalies and the indicator, and then at least one rule defining the correlation, (mental process e.g., doing the raw thinking in your head as a first stage and then using paper and pen)
 and a monitoring process (mental process or watching, listening monitoring), including: 
automatically analysing, periodically and group after group, newly generated first data, by checking whether at least one value of the indicator, determined on the basis of the data, satisfies the determined rule, in order to predict the occurrence of the anomaly in a future group of first data when the at least one value satisfies the rule(mental process e.g., doing the raw thinking in your head as a first stage and then using paper and pen).
but for the recitation of generic computer components, automatically and/or an electronic device. 
That is, other than reciting “automatically and/or an electronic device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “automatically” in the context of this claim encompasses the user manually monitoring time series data and looking for outliers/anomalies. Similarly, the limitation of determined on the basis of the data, satisfies the determined rule, in order to predict the occurrence, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of electronic device and “automatically”, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of electronic device and “automatically” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive 2. The method according to claim 1, wherein the learning process of the indicator is determined automatically among a plurality of statistical indicators. No additional elements, indicators can be manually observed and/or recorded3. The method according to claim 2, wherein, the learning process includes determining among the statistical indicators the one that best represents a temporal variation characteristic of a change of behaviour of the metric. No additional elements, indicators can be manually observed and/or recorded4. The method according to claim 1, wherein, in the learning process the metric is at least one of temperature, a passband, a number of inputs/outputs used, a response time, an execution time, a resource consumption, and a percentage of processing capacity used. No additional elements, indicators/metrics can be manually observed and/or recorded5. The method according to claim 1, wherein, in said learning process said rule is determined on the basis of predefined models supplied with the first data. No additional elements, 6. The method according to claim 5, wherein the learning process includes determining a rule exhibiting the highest percentage correlation with the anomaly among rules resulting, respectively, from the predefined models supplied with the first data. No additional elements, 7. The method according to claim 5, wherein the predefined models are at least one of forests of decision trees, linear regressions and neural networks. (additional element considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h));
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception – see MPEP 2106.05(d) and Berkheimer memo8. The method according to claim 1, wherein, in the monitoring process, the last N first data generated are brought together in each group, where N.gtoreq.2, in sliding windows, and the N first data of the last group formed are analysed on the basis of the determined rule, so as to predict the occurrence of the anomaly in the next group of first data when the first data of the second group follow the rule. No additional elements
9. A computer readable storage medium configured for storing a set of instructions, wherein, when executed by a processor, cause an execution of  the method according to claim 1. (additional element considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h));
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception – see MPEP 2106.05(d) and Berkheimer memo10. A device for monitoring a process using at least one electronic device in operation and generating first data of a metric, the device further comprising at least one processor, at least one memory operatively coupled to the at least one processor, the at least one memory including a set of instructions configured to, when executed by the at least one processor, cause an execution by the device of steps of a method including: a learning process, including: analysing automatically second data, representative of events that have occurred during the process, in order to determine anomalies of a chosen type, and automatically determining an indicator representative of the metric, then a correlation between the determined anomalies and the indicator, and then at least one rule defining the correlation, and a monitoring process, including: automatically analysing, periodically and group after group, newly generated first data, by checking whether at least one value of the indicator, determined on the basis of the afore the data, satisfies the determined rule, in order to predict the occurrence of the anomaly in a future group of first data when the at least one value satisfies the rule. See rejection of claim 111. A system comprising at least one electronic device used in a process generating first data of a metric, wherein the system includes the monitoring device according to claim 10. No additional elements12. The system according to claim 11, wherein the system forms a high-performance computer. No additional elements


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Addleman (US 2016/0274990) in view of Shumpert (US 2016/0342903).
Addleman discloses:
1, 10. A method for monitoring a process, the method including at least one electronic device in operation and generating first data of a metric, the method further comprising: a learning process (using machine learning, “performs a learning phase and a monitoring phase. One embodiment of the learning phase comprises monitoring performance of multiple components”, abstract; “In the learning phase, step 602, the system generates models of KPIs from a first set of data. This is a process of learning aseasonal (not seasonal) relationships/correlations”, 0044), including:
analysing automatically second data, representative of events that have occurred during the process (various data are analyzed, monitored and predicted as time goes by, “The system of FIG. 2 can report information about Key Performance Indicators ( KPI), also known as metrics. Examples of KPIs include response time and error rate. Other KPIs can also be reported”, 0026), in order to determine anomalies of a chosen type (See below), and automatically determining an indicator (reads on KPI) representative of the metric, then a correlation (reads on comparison or correlation, “One embodiment of the learning phase comprises monitoring performance of multiple components of a software system to create first monitored component data for the multiple components and automatically identifying correlation between the components and a performance metric based on the first monitored data”, abstract; “When a system is behaving normally, its KPIs are correlated to fundamental performance drivers (e.g., user load, available CPU, IO saturation).”, 0042) between the determined anomalies and the indicator, and then at least one rule defining the correlation (rules are very broad and read on guidelines/protocols or preferences see e.g., “FIG. 9 is a flow chart describing one embodiment of a process for using rules/preferences to skew the choosing of functions to evolve in the modified genetic search , and a monitoring process monitoring, 0044), including: 
automatically analysing, periodically and group after group (reads on groups of data over time, Figs. 6-10), newly generated first data, by checking whether at least one value of the indicator (KPI), determined on the basis of the data, satisfies the determined rule (reads on good, bad, above or below threshold; “The monitoring phase comprises monitoring performance of the multiple components of the software system to create second monitored component data for the multiple components, using the identified correlation to predict the performance metric, calculating the actual performance metric based on the second monitored component data, and reporting a performance problem if the actual performance metric differs from the predicted performance metric by more than a threshold.”, abstract), in order to predict the occurrence of the anomaly in a future group of first data when the at least one value satisfies the rule (“fed into the models to predict the KPIs”, 0045, 0053; “If there are any actual KPIs differing from the predicted KPIs by more than the threshold, then (looking back at step 606 of FIG. 6), the system will report an alert indicating that the particular KPI and the deviation.”, 0042-0044).
predict the occurrence of the anomaly.
Shumpert teaches anomaly types (“After a few potential anomalies have been confirmed and classified by the domain expert, the shared learning and prediction component 506 is able to predict specific types of anomalies that the system has seen before”, 0056; “the predicted class of the data instance is anomalous”, 00600; “the shared learning and prediction component 506 predicts the class (normal or anomalous) of data instances as they arrive”, 0055), predict the occurrence of the anomaly (“Supervised anomalies are predicted”, 0029, 0055; “predict specific types of anomalies that the system has seen before”, 0056).
It would have been obvious to combine the references before the time of filing because they are in the same field of invention and anomaly types can be a simple as minor or severe.  By classifying anomalies into types one can better define which anomalies are more important to a system or user.2. The method according to claim 1, wherein the learning process of the indicator is determined automatically among a plurality of statistical indicators (reads e.g., on machine learning and learning technique to identify the relationships/correlations between the fundamental drivers and the KPIs, and when the relationship/correlation between the drivers and the actual KPI no longer holds, determines that the system is no longer functioning properly”, 0043).3. The method according to claim 2, wherein, the learning process includes determining among the statistical indicators the one that best represents a temporal variation characteristic of a change of behaviour of the metric (indicators/KPIs vary over time, “Although in some embodiments the number of iterations (evolutions) can be predetermined, in other embodiments, the system can keep performing iterations (evolutions) until the difference between the functions and the actual KPI is less than some threshold.”, 0048; “If there are any actual KPIs differing from the predicted KPIs by more than the threshold, then (looking back at step 606 of FIG. 6), the indicating that the particular KPI and the deviation.”, 0053).4. The method according to claim 1, wherein, in the learning process the metric is at least one of temperature, a passband, a number of inputs/outputs used, a response time (0044), an execution time, a resource consumption, and a percentage of processing capacity used (relates to monitoring various systems/networks, with inputs and outputs, response times, execution times, resource consumption, processing capacity, abstract; “Accordingly, aspects of the present disclosure may be implemented entirely hardware, entirely software (including firmware, resident software, micro-code, etc.) or combining software and hardware implementation that may all generally be referred to herein as a "circuit," "module," "component," or "system." Furthermore, aspects of the present disclosure may take the form of a computer program product embodied in one or more computer readable media having computer readable program code embodied thereon”, 0016; 0044).5. The method according to claim 1, wherein, in said learning process said rule is determined on the basis of predefined models supplied with the first data (rules, 0047-0051, Fig. 8; “More detail about the learning phase (step 602) is described learning phase is a set of models. In one embodiment, there is one model for each KPI. In another embodiment, some KPIs (or all KPIs), can have more than one model. In some examples, a model is a function that includes a set of linear (or nonlinear) relationships between component data. For example, if the particular KPI in question is a response time for a web application”, 0044).6. The method according to claim 5, wherein the learning process includes determining a rule exhibiting the highest percentage correlation with the anomaly among rules resulting, respectively, from the predefined models supplied with the first data (“FIG. 9 is a flowchart describing one embodiment of a process for using rules/preferences to skew the choosing of functions to evolve to the next iteration in the modified genetic search to create models of performance indices. That is, the process depicted in FIG. 9 is one example implementation of step 686 of FIG. 8. In step 720 of FIG. 9, the system will identify two functions that are equal or close to being equal in score. In step 722, the system will access data from the KPI database related to the relationship between components in the functions”, 0049-0051; “fed into the models to predict the KPIs”, 0045, 0053; “If there are any actual KPIs differing from KPI and the deviation.”, 0042-0044).7. The method according to claim 5, wherein the predefined models are at least one of forests of decision trees, linear regressions and neural networks (“a model is a function that includes a set of linear (or nonlinear) relationships between component data”, 0044;
Shumpert teaches models can be supervised or unsupervised, “machine learning to create the anomaly detection model, namely, supervised and unsupervised approaches. Supervised learning approaches generally require a knowledgebase of existing, known failures and the sensor data readings surrounding the time of the failure. With this technique, one can use a data set of labeled/classified (i.e., normal or anomalous) sensor readings and train a predictive model to recognize the difference between the two. The resulting model can then be used to predict the classification of current instances of sensor readings.”, 0007).  The examiner takes official notice that it is well known to use decision trees and/or neural networks for the purpose of modeling.  It allows for training, learning, a quick convergence and accurate data.8. The method according to claim 1, wherein, in the monitoring process, the last N first data generated are brought together in each group, where N.gtoreq.2, in sliding windows, and the N first data of the last group formed are analysed on the basis of the determined rule, so as to predict the occurrence of the anomaly in the next group of first data when the first data of the second group follow the rule (It is well known to use sliding windows and to compare/correlate data next to each other, Shumpert teaches sliding widows, “It will be appreciated that unlike a simple sliding window, the instance is never completely discarded in theory, but only the most recent 5w instances have an impact on the cluster statistics in practice. In practical terms, this instance-weighting window technique has the advantages of a sliding window for time-weighting of instances without having to store the w instances within a very large window”, 0125; using sliding widows allows the model to compare adjacent data in a time period, Shumpert: Fig. 15).9. A computer readable storage medium configured for storing a set of instructions, wherein, when executed by a processor, cause an execution of the method according to claim 1 (mediums 0016-0020).11. A system comprising at least one electronic device used in a process generating first data of a metric, wherein the system includes the monitoring device according to claim 10 (abstract; relates to monitoring various systems/networks, with inputs and outputs, response times, execution times, resource consumption, processing capacity, abstract; “Accordingly, aspects of the present disclosure may be implemented entirely hardware, entirely software (including firmware, resident software, micro-code, etc.) or combining software and hardware implementation that may all generally be referred to herein as a "circuit," "module," "component," or "system." Furthermore, aspects of the present disclosure may take the form of a computer program product embodied in one or more computer readable media having computer readable program code embodied thereon”, 0016; 0044).12. The system according to claim 11, wherein the system forms a high-performance computer (high performance is a relative term, relates to monitoring various systems/networks, with inputs and outputs, response times, execution times, resource consumption, processing capacity, abstract; “Accordingly, aspects of the present disclosure may be implemented entirely hardware, entirely software (including firmware, resident software, micro-code, etc.) or combining software and hardware implementation that may all generally be referred to herein as a "circuit," .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DAVID R VINCENT/Primary Examiner, Art Unit 2123